Citation Nr: 0212753	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-03 700A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured left femur, currently rated 10 percent disabling.  

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO in 
Columbia, South Carolina, which denied entitlement to an 
increased evaluation for the residuals of the fractured left 
femur, and denied a total rating based on individual 
unemployability.  The Board notes that the claims for 
entitlement to an increased evaluation for residuals of a 
left femur fracture and entitlement to a total rating for 
compensation based on individual unemployability were 
remanded by the Board for further evidentiary development in 
September 1999 under the docket number listed on the title 
page.  A personal hearing was held on these issues before the 
undersigned in June 1999.

In addition, the claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 was remanded by the 
Board in a decision dated in March 1999 under a separate 
docket number (96-49 382).  While the Board finds that 
sufficient development has been completed to allow a decision 
on the veteran's claim for an increased rating for residuals 
of a left femur fracture, in light of the development 
necessary in connection with the § 1151 claim, the matter of 
individual unemployability cannot be addressed on appellate 
review at this time and will be held in abeyance pending 
completion of the developments noted in the Remand below.  As 
the Board noted in the September 1999 Remand, an allowance on 
the claim of benefits under § 1151 would result in additional 
disabilities to be rated as service connected, and thus would 
be for consideration in reference to the total rating claim.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal as to the 
instant increased rating issue.  

2.  The veteran's residuals of a left femur fracture 
disability are manifested by no more than a slight hip 
disability.  No significant limitation of motion has been 
shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left femur fracture are not met.  38 U.S.C.A. 
§§ 1155, 5100 et. seq. (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253, 5255 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in April 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claim is ready to be reviewed on the merits.  See 38 
U.S.C.A. § 5100 et. seq. (West Supp 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  

Diagnostic Code 5255 impairment of the femur, used by the RO 
to rate this disorder, provides that a fracture of the shaft 
or anatomical neck of the femur, with nonunion, with loose 
motion (spiral or oblique fracture) warrants an 80 percent 
rating; with nonunion, without loose motion, and 
weightbearing preserved with the aid of a brace; or, fracture 
of the surgical neck of, with false joint, warrants a 60 
percent rating.  Malunion with marked knee or hip disability 
warrants a 30 percent rating.  Malunion with moderate knee or 
hip disability warrants a 20 percent rating and with slight 
knee or hip disability warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.  Other rating criteria 
will be set forth below.

A review of his service medical records reflects that the 
veteran was involved in an automobile accident in June 1970.  
The diagnoses included open fracture of the midshaft of the 
left femur with open reduction and internal fixation.  On 
separation examination in November 1971, post medullary 
rodding of a fracture of the left femur was noted.  

On VA examination in March 1992, the diagnostic impressions 
included status post closed mid-shaft femur fracture treated 
by closed intramedullary rod fixation which was well healed 
and not symptomatic.  Minimal patellofemoral degenerative 
joint disease and possible chondromalacia patella was also 
noted.  A history of multiple nerve biopsies with subjective 
complaints of paresthesias and dysesthesias were shown.  

VA X-ray reports dated in March 1992 reflect that studies of 
the left knee showed the lower end of an intramedullary rod 
noted in the femur which appeared unremarkable.  The left 
knee was unremarkable.  Studies of the left hip showed normal 
humeral head which was well situated in the acetabulum.  
Proximal end of the intramedullary pin was noted in frontal 
view, the hips appeared similar.  X-ray studies of the left 
femur revealed a healed mid femoral fractured deformity with 
intramedullary rod still in place.  It was noted that healing 
appeared satisfactory with no erosion about the metallic 
fixation.  

VA medical records dated from October 1984 to October 1999 
essentially show treatment for a variety of non-service-
connected diagnoses including, progressive neuropathy, 
bilateral foot drop, right saphenous neuropathy, and severe 
peripheral neuropathy.  Several records note treatment for 
left knee pain and left thigh pain.  

On VA examination in December 1999, it was noted that the 
veteran ambulated with a rolling walker.  The examiner 
indicated that the veteran had a high stepping gait, without 
evidence of bilateral foot drops.  A history of sural nerve 
biopsies of the left lateral ankle and right ankle were 
reported.  Physical examination of the hips revealed full 
range of motion of both hips with flexion greater than 110 
degrees, extension to 40 degrees, abduction to 40 degrees, 
and adduction to 25 degrees.  External rotation was to 75 
degrees and internal rotation was to 25 degrees.  Examination 
of the knees reflected range of motion of 0 to 140 degrees, 
bilaterally.  No medical or joint line tenderness was shown.  
No effusion or patellofemoral crepitus was noted.  
Examination of the calves reflected marked atrophy of the 
calves and marked atrophy of his vastus medialis musculature.  
There was also atrophy of the intrinsic musculature of the 
foot, bilaterally.  X-ray studies revealed that an 
intramedullary rod secured a mid-diaphyseal fracture.  
Callous material was present.  

On VA examination in May 2001, the veteran indicated that he 
had no problems with his hip or knee in terms of pain, except 
for a little bit of medial joint line tenderness to 
palpation.  The veteran reported otherwise good function of 
both his hip and knee.  On physical examination, the veteran 
demonstrated full hip and knee range of motion without any 
limitations.  The hip was stable to anterior and posterior 
varus and valgus stress.  No femoral shortening was noted.  
The veteran had good hip range of motion with 20 degrees of 
internal rotation and 30 degrees of external rotation which 
was non-tender.  Slight tenderness to palpation of his 
trochanter at the area of the pin was noted.  The veteran had 
a foot drop on the left side with good plantar flexion.  The 
examiner noted that, at this point, his biggest problem was 
neuropathy.  (This has been held, thus far, to be non-service 
connected.

Applying the relevant provisions to the clinical evidence 
summarized above, the Board concludes that the criteria for a 
greater than 10 percent rating are not met.  According to VA 
standards, full hip range of motion is defined as 0 to 125 
degrees hip flexion and 0 to 45 degrees hip abduction.  38 
C.F.R. § 4.71, Plate II (2001).  The Board notes that on VA 
examinations, the veteran demonstrated full and painless 
range of motion of the left knee and hip.  He has not been 
shown to have instability or limitation of the hip or knee 
that would be classified as moderate in degree.  Considering 
all of the evidence, the Board finds the veteran's left femur 
disability to be no more than slight.  

Additional provisions which are potentially applicable to the 
veteran's residuals of a left femur fracture disability 
include Diagnostic Codes 5250, 5251, 5252, 5253, and 5254.  
Diagnostic Code 5250 relates to ankylosis of the hip and 
Diagnostic Code 5254 requires a flail joint of the hip.  
There is no medical evidence of ankylosis or flail joint of 
the hip and therefore, any application of these codes would 
be inappropriate.  

Under Code 5251, limitation of extension of the thigh to 5 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2001).  The veteran's disability is 
already evaluated as 10 percent disabling and therefore, the 
veteran could not receive an increased evaluation under this 
provision.  

Under Code 5252, limitation of flexion of the thigh to 45 
degrees warrants a 10 percent evaluation; limitation to 30 
degrees warrants a 20 percent evaluation; limitation to 20 
degrees warrants a 30 percent evaluation; and limitation to 
10 degrees warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5252 (2001). An increased evaluation is not 
warranted under Diagnostic Code 5252 which provides for an 
evaluation in excess of 10 percent when flexion of the thigh 
is limited to 30 degrees.  On the most recent VA examination 
in May 2001, the veteran demonstrated full range of hip 
motion without any limitations.  On VA examination in 
December 1999, flexion in the left hip was 110 degrees.  

Under Code 5253, limitation of rotation of the thigh, cannot 
toe-out more than 15 degrees or limitation of adduction, 
cannot cross legs warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Code 5253 (2001).  Limitation of abduction 
of, motion lost beyond 10 degrees warrants a 20 percent 
evaluation.  An increased evaluation is also not warranted 
under Diagnostic Code 5253 which allows an evaluation in 
excess of 10 percent for limitation of abduction of the 
thigh, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2001).  Abduction in the left hip was 
noted to be 40 degrees on VA examination in 1999.  

Thus, it is the conclusion of the Board that veteran has 
symptoms that more nearly approximate residuals of a left 
femur fracture, with slight hip disability.  The Board 
concludes that the currently assigned 10 percent evaluation 
is an adequate reflection of the level of impairment 
resulting from the left femur disability.  It is the further 
conclusion of the Board that the current rating contemplates 
the degree of functional impairment present due to pain on 
movement so that separate ratings under other provisions of 
the rating schedule are not indicated.  


ORDER

An evaluation in excess of 10 percent for residuals of a left 
femur fracture is denied.  


REMAND

Review of the claims folders reveals that, in addition to the 
instant claims, there is a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151.  If granted, the additional 
disabilities would be compensated as if service connected.  
As such, they would then be subject for consideration in 
determining the entitlement to the TDIU.  As such, these 
issues are intertwined.

The Board notes that the veteran has been diagnosed with 
varying disabilities affecting his lower extremities.  The 
record shows that the veteran underwent a sural nerve biopsy 
in March 1991 and again in April 1991 at a VA medical center.  
In this regard, it is noted that the veteran contends that 
one or more of his diagnosed disabilities of the lower 
extremities was either caused or aggravated by the sural 
nerve biopsies performed at a VA medical center in March and 
April 1991.  In the remand of March 1999, the Board indicated 
that the evidence on file at that time did not contain any 
conclusions offered by medical personnel regarding the 
relationship between the veteran's leg complaints and the 
March and April 1991 biopsies; accordingly, in the paragraph 
numbered 2 of the remand, the RO was instructed to obtain an 
opinion from a physician knowledgeable in the field of 
diseases of the nervous system to determine the relationship 
between his neurological disability of the lower extremities 
and sural nerve biopsies performed at a VA facility.  After 
the reviewing the additional medical records and the 
examiner's opinion, the RO was instructed to enter a 
determination with respect to whether the veteran was 
entitled to benefits pursuant to 38 U.S.C.A. § 1151, for a 
disability to the legs claimed to have resulted from 
procedures performed in March/April 1991.  

In the meantime, the issues considered herein were developed, 
a hearing was held, and the § 1151 issue has not been 
developed.  As noted, the Board can not enter a decision on 
the TDIU without resolution of the § 1151 claim.  So far the 
medical opinion requested in the March 1999 remand is not of 
record.  Further more, once obtained, that matter is subject 
to additional review at the RO.

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims (hereinafter referred 
to as the Court) has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand order, and it imposes on 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this issue is again remanded to the RO for the 
following development:

1.  The RO should take all steps 
necessary to fully comply with the 
Board's directives in the March 1999 
remand, in particular, the RO should 
request a written medical opinion as to 
whether the veteran developed any 
additional disability of the lower 
extremities as a result of VA treatment 
during the sural nerve biopsies in March 
and April 1991.  

Specifically, after a full review of his 
records, the reviewer should express an 
opinion as to the following:  

a.  What were the manifestations of the 
veteran's neurological impairment of the 
lower extremities prior to the 1991 sural 
nerve biopsies?  

b.  Did the veteran incur any additional 
disability as a result of sural nerve 
biopsies in March and April 1991?

c.  If the veteran incurred additional 
disability as a result of the sural nerve 
biopsies, what is the nature and extent 
of that additional disability?  The 
reviewer should identify the specific 
additional disability or disabilities 
caused by the particular VA treatment.  
The reviewer is advised that the question 
of negligence is not at issue.  

If the reviewer determines that an 
examination of the veteran is necessary 
in order to adequately respond to the 
questions posed, that should be arranged.  
All necessary diagnostic tests and 
studies should be completed in confirming 
or ruling out any particular diagnosis.  
The examiner/reviewer should provide a 
detailed explanation of the rationale for 
any opinion given.  

The examiner must identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the veteran's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.  

2.  After completion of the above, the RO 
should review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (compliance 
of a Court or Board directive is neither 
optional nor discretionary).  The RO 
should then review any additional 
evidence and readjudicate the 38 U.S.C.A. 
§ 1151 claim under appropriate laws and 
regulations.  Additional consideration of 
the TDIU issue may also be appropriate at 
that point.

To the extent the benefits sought are not granted, the 
veteran and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, both appeals 
should be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
veteran until he is notified.  The Board intimates no opinion 
as to the outcome in this case by the action taken herein.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

